Case 2:18-cv-12731-DPH-EAS ECF No. 20, PageID.763 Filed 10/07/19 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                              Southern Division

    TRACY ADAMS, on Behalf of             )
    Herself and Others Similarly          )
    Situated,                             )
                                          ) Case No. 2:18-cv-12731-DPH-EAS
                       Plaintiff,         )
    v.                                    ) Hon. Denise Page Hood
                                          )
    SETERUS, INC.,                        )
                                          )
                       Defendant.         )
                                          )

                NOTICE OF PENDENCY OF RELATED ACTIONS

         Defendant Seterus, Inc. (“Seterus”),1 by and through the undersigned counsel,

hereby informs the Court of the pendency of the following related or similar actions

pending in District Courts in other jurisdictions located throughout the United States:

    Case Name                 Case No.    District    Judge          Date Filed
                                          Court
    Carrie Albers v.         2:18-cv-     D. Kan.     Kathryn H.     Aug. 4, 2018
    Seterus, Inc.            02440-KHV-               Vratil
                             KGG
    Nicole Barilla, et al. 2:19-cv-       M.D. Fla. Sheri            Jan. 25, 2019
    v. Seterus, Inc., et al. 00047-SPC-             Polster
                             NPM                    Chappell



1
  On February 28, 2019, Nationstar Mortgage, LLC (“Nationstar”), a Delaware
limited liability company, acquired, and is the successor in interest to, Seterus. As
of the date of the filing of this notice, Nationstar has not been identified as a named
defendant in Plaintiff’s Complaint.


                                              1
Case 2:18-cv-12731-DPH-EAS ECF No. 20, PageID.764 Filed 10/07/19 Page 2 of 3




Anita Fisher v.          0:19-cv-     D. Minn.    Michael J.   May 24, 2019
Seterus, Inc., et al.    01382-MJD-               Davis
                         HB
Judith Fordham et        18-cv-13808- D. N.J.     Brian R.     Sept. 12, 2018
al. v. Seterus, Inc., et BRM-LHG                  Martinotti
al.
Robert Heinitz et al. 1:18-cv-        N.D.N.Y.    Lawrence     Sept. 7, 2018
v. Seterus, Inc.         01076-LEK-               E. Kahn
                         ATB
Kenneth                  1:17-cv-     M.D.N.C.    Catherine    Nov. 2, 2017
Koepplinger et al. v. 00995-CCE-                  C. Eagles
Seterus, Inc.            LPA
Bridget Leak v.          3:19-cv-     N.D. Ga.    Timothy C.   March 1, 2019
Seterus, Inc.            00021-TCB-               Batten
                         RGV
Darrell Peebles v.       2:19-cv-     E.D. Cal.   John A.      Feb. 7, 2019
Seterus, Inc.            00242-JAM-               Mendez
                         KJN
Susan Savage v.          2:19-cv-     S.D. Fla.   Robin L.     July 25, 2019
Seterus, Inc., et al.    14256-RLR                Rosenberg
Michael Spehr v.         4:18-CV-     E.D. Mo.    Ronnie L.    Nov. 13, 2018
Seterus, Inc.            01922-RLW                White
Kay Wenger v.            4:18-CV-     M.D. Pa.    Matthew W.   Dec. 18, 2018
Seterus, Inc.            02393-MWB                Brann
Patricia Williams v. 2:19-cv-         N.D. Ala.   Annemarie    May, 7, 2019
Seterus, Inc., et al.    00693-ACA                C. Axon

This 7 day of October , 2019.      Respectfully Submitted,

                                   DICKINSON WRIGHT PLLC

                                   /s/ James A. Martone
                                   Ari M. Charlip (P57285)
                                   James A. Martone (P77601)
                                   2600 W. Big Beaver Rd., Suite 300
                                   Troy, Michigan 48084
                                   (248) 433-7200

                                   Attorneys for Defendant Seterus, Inc.


                                      2
Case 2:18-cv-12731-DPH-EAS ECF No. 20, PageID.765 Filed 10/07/19 Page 3 of 3




                         CERTIFICATE OF SERVICE

      The undersigned, an attorney, hereby certifies that on October 7, 2019, a true

and accurate copy of the foregoing Notice of Pendency of Related Actions was filed

electronically with the Court. Notice of this filing will be sent by operation of the

Court’s electronic filing system to all ECF registered parties. Parties may access

this filing through the Court’s CM/ECF system.


                                       /s/ James A. Martone




                                         3
